Citation Nr: 1758502	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-02 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in July 2016, when it was remanded for additional development.  

In his January 2012 VA Form 9, the Veteran requested a Travel Board hearing.  However, in a September 2014 statement, the Veteran wrote that he wished for his claim to be decided the Board, and that he did not want to appear for a Travel Board or Board videoconference hearing.  As such, the Board considers the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.702(e).  


FINDING OF FACT

For the entire period on appeal, audiometric examinations correspond to no worse than level IV hearing loss for the right ear, and level II hearing loss for the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.85 Diagnostic Code 6100 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Compliance and the Veterans Claims Assistance Act of 2000 (VCAA)

As noted above, the Board remanded the Veteran's claim for development in July 2016.  The Board has reviewed the claims file and finds that there has been substantial compliance with its prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand.)  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As VCAA notice is not generally applicable to claims for initial increased ratings, there is no need to discuss VA's duty to notify the Veteran regarding his claim for an initial compensable rating for bilateral hearing loss where, as here, he has raised no indication of any prejudice from defective VCAA notice.  See 38 C.F.R. § 3.159(b)(3); see, e.g., Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

The Veteran has not raised, nor does the record otherwise suggest, any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the Scott to duty to assist argument).  

II.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  E.g., Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Throughout the course of the appeal, the Veteran's bilateral hearing loss disability has been assigned a non-compensable rating pursuant to Diagnostic Code 6100.  Evaluations for defective hearing under Diagnostic Code 6100 are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeral designation, based on test results consisting of pure tone thresholds and Maryland CNC test speech discrimination scores.  Id.  Where hearing impairment is based only upon pure tone threshold average due to use of the speech discrimination test being inappropriate, Table VIa is used to determine the Roman numeral designation.  Id.  The Roman numeral designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

When there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. §§ 4.85, 4.86, Table VIa.  This alternative method for rating hearing loss disability may be applied if the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the pure tone threshold at 1000 Hertz is 30 or less, and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this provision.  Id.  

Ratings for hearing impairment under Diagnostic Code 6100 are derived by a mechanical application of the Rating Schedule to the Roman numeral designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

	Factual Background and Legal Analysis

The Veteran contends that he is entitled to a compensable rating for his bilateral hearing loss disability.  In his December 2010 notice of disagreement, the Veteran maintained that his bilateral hearing loss should be rated at 30 percent or higher.  

The Veteran was afforded a VA audio examination in October 2010.  The Veteran reported difficulty understanding conversations, and it was noted that he had worn binaural hearing aids since 2002.  Auricle and external ear examinations were within normal limits bilaterally.  Audiometric testing was performed, and based on an air conduction study, the Veteran's right ear pure tone thresholds, in decibels, were 15 at the 1000 Hertz frequency, 60 at the 2000 Hertz frequency, and 65 at the 3000 and 4000 Hertz frequencies.  His left ear pure tone thresholds, in decibels, were 15 at the 1000 Hertz frequency, 25 at the 2000 Hertz frequency, and 50 at the 3000 and 4000 Hertz frequencies.  The average of the pure tone threshold findings at 1000, 2000, 3000, and 4000 Hertz frequencies was 51.25 decibels in the right ear and 35 decibels in the left ear.  Bone conduction studies were also performed.  However, the examiner noted that air conduction studies were better than bone conduction studies in terms of reflecting the Veteran's hearing loss.  The Veteran's Maryland CNC speech recognition scores were 80 percent for the right ear, which was characterized as "good," and 96 percent for the left ear, which was characterized as "excellent."  According to the examiner, the impact of the Veteran's disability on daily and occupational functioning was that he had difficulty understanding conversations.  
As both pure tone thresholds and speech discrimination tests were performed, Table VI must be used to determine the Roman numeral designations for the Veteran's ears.  See 38 C.F.R. § 4.85(a), (b).  Applying the results of the October 2010 audiometric testing to Table VI of the Rating Schedule results in a right ear Roman numeral designation of level IV and a left ear Roman numeral designation of level I.  See 38 C.F.R. § 4.85, Table VI.  Applying these Roman numeral designations to Table VII, the result is a non-compensable rating for the Veteran's bilateral hearing loss disability.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The Veteran was afforded another VA audio examination in October 2016.  Auricle and external ear examinations were within normal limits bilaterally.  Audiometric testing was performed, and based on an air conduction study, the Veteran's right ear pure tone thresholds, in decibels, were 20 at the 1000 Hertz frequency, 65 at the 2000 and 3000 Hertz frequencies, and 70 at the 4000 Hertz frequency.  His left ear pure tone thresholds, in decibels, were 15 at the 1000 Hertz frequency, 35 at the 2000 Hertz frequency, 60 at the 3000 Hertz frequency, and 55 at the 4000 Hertz frequency.  The average of the pure tone threshold findings at 1000, 2000, 3000, and 4000 Hertz frequencies was 55 decibels in the right ear and 41 decibels in the left ear.  The Veteran's right ear Maryland CNC speech recognition score was 92 percent, and his left ear score was 88 percent.  The examiner noted that use of the word recognition score was appropriate for the Veteran.  According to the examiner, the impact of the Veteran's disability on daily and occupational functioning was that he could not hear someone talking to him from a distance and that he had trouble understanding people against background noise.  The Veteran also reported difficulty with sound localization.  The examiner noted that bilateral cerumen impactions were removed prior to testing.  

As pure tone thresholds and speech discrimination tests were performed, Table VI must be used to determine the Roman numeral designations for the Veteran's ears.  See 38 C.F.R. § 4.85(a), (b).  Applying the results of the October 2016 audiometric testing to Table VI of the Rating Schedule results in a Roman numeral designation of level I for the right ear and a Roman numeral designation of level II for the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these Roman numeral designations to Table VII, the result is a non-compensable rating for the Veteran's bilateral hearing loss disability.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Because none of the above-noted audiometric testing results show pure tone thresholds at each of the four specified frequencies of 55 decibels or more in either ear, or pure tone threshold of 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown for either ear at any time during the course of the appeal.  As such, the audiometric findings do not warrant consideration under 38 C.F.R. § 4.86.  

Given this evidence, the record does not support awarding a compensable rating for the Veteran's bilateral hearing loss disability at any time during the course of the appeal.  Although the Veteran has indicated that a 30 percent or higher rating is warranted for his bilateral hearing loss disability, the rating criteria for hearing loss requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann, 3 Vet. App. at 349-50.  The non-compensable rating assigned is supported by the evidence of record, and there is no indication that the audiological examinations set forth above are inadequate.  In addition, the Veteran has not asserted, nor does the record otherwise suggest, that there is any other potentially applicable diagnostic code that would warrant a compensable rating for his bilateral hearing loss disability at any time during the pendency of the appeal.  

Finally, the Board has considered the Veteran's reports describing his hearing loss disability, including his representations that he has difficulty understanding people speak, particularly against background noise, in addition to difficulty hearing people talk to him from a distance.  The Veteran is certainly competent to describe his observations, and the Board does not doubt that his hearing loss affects his daily and occupational functioning.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, however, the objective medical findings do not support an award of a compensable rating for the Veteran's bilateral hearing loss at any time during the pendency of the appeal.  See 38 C.F.R. § 4.85, Tables VI, VII, Diagnostic Code 6100; Lendenmann, 3 Vet. App. at 349-50.  

In summary, the preponderance of the evidence is against assigning a compensable rating for the Veteran's bilateral hearing loss disability at any time during the period on appeal.  As such, the Veteran's claim must be denied.  


ORDER

Entitlement to an initial compensable rating for the Veteran's bilateral hearing loss disability is denied.  






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


